            Case 6:21-cv-00051-ADA Document 16 Filed 04/06/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


BCS SOFTWARE, LLC,                            §
                                              §
                      Plaintiff,              §
                                              §
       v.                                     §
                                                Civil Action No. 6:21-CV-00051
                                              §
ZOHO CORPORATION                              §
                                              §
                      Defendant.              §
                                              §


 DEFENDANT ZOHO CORPORATION’S CORPORATE DISCLOSURE STATEMENT

       Pursuant to Fed. Rule of Civ. P. 7.1, Defendant Zoho Corporation (“Zoho”), through its

undersigned counsel, hereby submits the following corporate disclosure statement: Zoho is a

privately held company, and owned by parent company, Zoho Corporation Private Limited. No

publicly held company beneficially owns 10% or more of Zoho’s stock.




                                             1
         Case 6:21-cv-00051-ADA Document 16 Filed 04/06/21 Page 2 of 3



Dated: April 6, 2021          Respectfully submitted,

                              By:    /s/ Tecuan Flores


                              Ryan Marton (pro hac vice forthcoming)
                              ryan@martonribera.com
                              Hector Ribera (pro hac vice forthcoming)
                              hector@martonribera.com
                              Carolyn Chang (pro hac vice forthcoming)
                              carolyn@martonribera.com
                              MARTON RIBERA SCHUMANN & CHANG LLP
                              548 Market Street, Suite 36117
                              San Francisco, CA 94104
                              Telephone:     (415) 360-2511
                              Darryl J. Adams (TX Bar No. 00796101)
                              dadams@sgbfirm.com
                              Tecuan Flores (TX Bar No. 24084569)
                              tflores@sgbfirm.com
                              SLAYDEN GRUBERT BEARD PLLC
                              401 Congress Ave., Suite 1650
                              Austin, TX 78701
                              tel: 512.402.3550
                              fax: 512.402.6865
                              Attorneys for Defendant


                              ATTORNEYS FOR DEFENDANT ZOHO CORPORATION




                                        2
         Case 6:21-cv-00051-ADA Document 16 Filed 04/06/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of April, 2021, I electronically filed the foregoing with

the Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record.

                                                     /s/ Tecuan Flores
                                                     Tecuan Flores
                                                     Attorney for Defendant




                                                 3
